DETAILED ACTION
Response to Amendment
Applicant's amendment and response, filed March 31, 2021, has been reviewed by the examiner and entered of record in the file.  Accordingly, claims 4-6 and 8-10 are amended and claims 11-15 are newly added.
2.	Claims 4-6 and 8-15 are present in the instant application.

Previous Claim Rejections - 35 USC § 102
3. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 4-6 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mosher et al, U.S. Pat. No. 6,869,939 B2 (“Mosher-1”).   
	Upon further consideration of the claim amendments, Applicant’s arguments regarding the criticality of the low concentration of amiodarone in an autoclaved parenteral dosage form are persuasive, and the previous anticipation rejection is withdrawn.
5.	Claim(s) 4-6 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mosher et al, U.S. Pub. 2012/0142768 A1 (“Mosher-2”).   
	Upon further consideration of the claim amendments, Applicant’s arguments regarding the criticality of the low concentration of amiodarone in an autoclaved parenteral dosage form are persuasive, and the previous anticipation rejection is withdrawn.


Previous Claim Rejections - 35 USC § 103
6.	Claims 7-10 were previously rejected under 35 U.S.C. 103 as being unpatentable over Mosher-2, as applied to claims 4-6 above.
	Upon further consideration of the claim amendments, Applicant’s arguments regarding the criticality of the low concentration of amiodarone in an autoclaved parenteral dosage form are persuasive, and the previous obviousness rejection is withdrawn.

	EXAMINER’S AMENDMENT
7.	In examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay P. Lessler (Reg. No. 41,151) on June 4, 2021.
	The application has been amended as follows: 
	CLAIMS 12-15, please CANCEL without prejudice or disclaimer.

REASONS FOR ALLOWANCE

8.	In consideration of Applicant’s amendatory changes and cancellations, claims 4-6 and 8-11 are allowable over the prior art, as newly renumbered claims 1-7.   The following is an examiners statement of reasons for allowance:
This invention relates to a novel autoclaved parenteral dosage form comprising a low concentration of amiodarone and sulfo-alkyl ether beta-cyclodextrin at a pH of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Janet L. Coppins/
Patent Examiner, Art Unit 1628

/CRAIG D RICCI/Primary Examiner, Art Unit 1611